Sykes, P. J.,
delivered the opinion of the court.
Appellant was convicted of murder, hut the jury failed to agree as to the punishment; consequently he was sentenced by the court to life imprisonment in the penitentiary.
The appellant and several other negroes were jointly indicted for the murder of one Dotsie Chandler. A severance was granted, and two of the codefendants who were convicted of murder prosecuted appeals to this court, and the judgments were affirmed. It is insisted here that the appellant should have been discharged as a matter of law because the testimony failed to show a conspiracy, and failed to show that the appellant participated in any way in the shooting to death of the deceased.
The testimony shows that a short time before the killing, somewhere about 12 o’clock at night, several of the codefendants came to the home of this appellant, and that the appellant left with them. The appellant claims he was requested by one of them to go to the house of a negro woman. One of the codefendants who had been previously convicted testified in this case to the effect that the shotgun with which he shot and killed the deceased he borrowed from this appellant, and that the appellant had a -pistol. The other codefendants were also armed with pistols. Armed in this way, they proceeded to the house of the deceased, and one of them asked the mother of deceased where he was, and whether or not he had gone off that night with Dick Lyon. (Dick is a brother of appellant.)
The testimony for the state is to the effect that the other negroes in the party were hid behind a crib, and one of them probably was sitting on the gate stile.
The testimony of the appellant is to the effect that he did not go upon the porch or in the yard of the deceased, but waited in the road for the two men that went in, and that he did not hear what was said. Ascertain-*468bug tliat tlie deceased was not at home, these parties then left the house, and shortly thereafter met the deceased. The testimony relating to the shooting is conflicting. A dying declaration made by the deceased is to the effect that when these codefendants met him one of them spoke to him about a previous difficulty they had had, and that they agreed to drop it; that just as he started away from them he was shot in the back, first with a shotgun, then with a pistol; that there were a number of pistol shots fired, estimated by him and other witnesses at from fifteen to thirty. In this declaration the deceased stated that all of these parties fired.
Under these facts a conspiracy charge was proper. There was ample testimony from which the jury could believe that these defendants conspired together to kill the deceased and the further fact that they all participated in the shooting when the deceased was actually killed.
It is also objected that the testimony about the inquiry at the house of the deceased for him was inadmissible because the testimony failed to show that this defendant was there present. The testimony of the defendant himself was to the effect that he was out in the road at that time. The testimony for the state was that one of these defendants was sitting at the gate stile, and the other were behind a crib. In pursuance of this conspiracy the jury had a right to believe that all of the defendants went by there to ascertain the whereabouts of the deceased, and were either hidden in the yard close by or out in the road while one of the conspirators obtained this information. This testimony was clearly admissible.
There was also testimony in the record that the afternoon before the killing the appellant was seen by two women with a shotgun. It is contended that this testimony is too remote. While it possibly had no weight whatever with the jury, it is admissible to show that the appellant late that afternoon had a gun; it being remem*469bered that the man who fired a gun that night testified that he got it from this defendant.
While there are several other assignments argued, we have carefully examined all of them, and find no reversible error in the record.
The judgement of the lower court is affirmed.

Affirmed.